IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 02-60486
                        Summary Calendar



                EDDIE KENDAL ROMANS SELF, Decedent,
           by EDDIE SELF, Duly Appointed Administrator
            of the Estate of the Decedent; EDDIE SELF,
            Individually and on Behalf of the Wrongful
               Death Beneficiary, TARA SELF GOODMAN,


                                   Plaintiffs-Appellees,


                             versus


             CITY OF GREENWOOD, MISSISSIPPI, ET AL.,


                                   Defendants,


          RAYMOND MOORE, Individually and in His Official
            Capacity as a Police Officer for the City of
         Greenwood, Mississippi; SONYA BECK, Individually
        and in Her Official Capacity as a Police Officer
           for the City of Greenwood, Mississippi; JEROME
             MCCASKILL, Individually and in His Official
            Capacity as a Police Officer for the City of
       Greenwood, Mississippi; SUSAN SWINDLE, Individually
        and in Her Official Capacity as a Police Officer
               for the City of Greenwood, Mississippi,

                                   Defendants-Appellants.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:01-CV-5-M-B
                      --------------------
                        January 14, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*

       Defendants Raymond Moore, Sonya Beck, Jerome McCaskill, and

Susan Swindle (collectively, the defendants), assert that the

district court erred in denying their “Immunity Defense Motion.”

The plaintiffs have filed an unopposed motion to correct a clerical

error in the caption with respect to the names of the plaintiffs-

appellees, which is GRANTED.

       The defendants contend that they were entitled to absolute

immunity.         Although the defendants preserved their defense of

absolute immunity by raising it in their answers, they did not

properly present the claim for pretrial consideration, as it was

not included in their “Immunity Defense Motion.”                     See Mitchell

v.    Forsyth,      472   U.S.   511,    526    (1985)    (qualified     immunity);

Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982) (absolute immunity);

Boyd v. Carroll, 624 F.2d 730, 732-33 (5th Cir. 1980).                   This court

will       not   review   this   claim   that   the     district   court    did   not

consider.

       The defendants also assert that the district court erred in

denying their claims for qualified immunity.                 Contrary to Moore’s

assertions, the district court did not conclude that the decedent

had    a     constitutional      right   to    resist    arrest,   but     that   the

plaintiffs had alleged a Fourth Amendment violation arising from

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                          2
excessive     force    during      a    seizure.       See   Tennessee    v.    Garner,

471 U.S. 1, 7 (1985).                  With respect to Beck, McCaskill, and

Swindle,    the   evidence         presented      by   the   plaintiffs    creates    a

disputed    issue     of    fact      regarding    whether     their   actions     were

“integral to the” illegal seizure.                See Melear v. Spears, 862 F.2d

1177, 1186 (5th Cir. 1989).              As for Moore, the evidence presented

creates a dispute regarding whether Moore “ha[d] probable cause to

believe that the suspect pose[d] a threat of serious physical

injury   or    death       to   the     officer    [or   the   sheriff’s       deputies

present].”     Fraire v. City of Arlington, 957 F.2d 1268, 1280 (5th

Cir. 1992).       Because the district court’s denial of qualified

immunity was based on a genuine issue of material fact and not upon

a question of law, this court does not have jurisdiction over this

interlocutory appeal.

     APPEAL DISMISSED; MOTION GRANTED.




                                            3